Title: To Benjamin Franklin from [Samuel Wharton], 23 December 1775
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
London December 23. 1775
The Bearer hereof Mr. Wrixon, a Gentleman of Character and good Connexions in Ireland, I beg leave to introduce to your Frindship, Civility and protection. Major Trent is well acquainted with Mr. Wrixon, and knows his useful Qualifications, and I dare say, will, with great Pleasure mention Them to You; and give Me leave to add, That Mr. Wrixon has not been an indifferent Spectator of the unhappy Dispute, between this Country and America, as his late Publication will shew. If you can render Mr. Wrixon any acceptable Services, and particularly with Respect to his Views in America (Which He will amply explain to You) I flatter myself you will chearfully do it, and Thereby, much Oblige, Dear Sir Your most Obedient and affectionate Servant.
I dare not say a Word on publick affairs, Neither is it Necessary, as the Bearer will fully and faithfully represent Them to you. He carrys the restraining Act with Him.
